DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. Applicant appears to argue that Lobastov is used for a DC current on a circuit continuity but not on a ground located inside a house, however, the question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. See MPEP 2131.05.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lobastov (US Patent No. 4,584,526).
Regarding claims 1 and 7, Lobastov teaches a non-contact voltage and ground detector comprising:
a tubular body (20);
a metal probe (22);
a power source (50);
a ground-and-neutral detector mechanism (40);
the metal probe (22) being concentrically and terminally positioned with the tubular body;
the metal probe (22) being positioned extending from the tubular body;
the metal probe (22) being mounted to the tubular body;
the power source (50) being mounted within the tubular body;
the ground-and-neutral detector (40) mechanism being mounted within the tubular body; and 
the ground-and-neutral detector mechanism, the power source, and the metal probe being electrically connected to each other (Fig. 4);
the ground-and-neutral detector mechanism comprising at least one signaling device (items 42, 46)
the signaling device being a visual signaling device, and 
the visual signaling device being integrated into the tubular body (Fig. 1) [claim 7];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobastov in view of Hickman (US Pub. No. 2016/0267754).
Regarding claim 2, Lobastov teaches all the claimed limitations except for the power source is a rechargeable battery and a power supply port being laterally integrated into the tubular body; and the power supply port being electrically connected to the rechargeable battery. Hickman teaches a non-contact voltage detector comprises a rechargeable battery (Fig. 1, item 21) as a power source and a power supply port (18) being laterally integrated into the body of the detector, and the power supply port being electrically connected to the rechargeable battery. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power source with a rechargeable battery and a power supply port to obtain a more economical and environmental friendly detector. 
Regarding claim 8, Lobastov teaches all the claimed limitations except for a holding clip being positioned opposite the metal probe, along the tubular body, and the holding clip being laterally and externally connected to the tubular body.
Hickman teaches a non-contact voltage detector comprises a holding clip (19) being positioned opposite the probe, along the tubular body, and the holding clip being laterally and externally connected to the tubular body.
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a holding clip as taught in order to enable a user to carry the detector hand-free. 
Claims 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobastov in view of Yuan (US Pub. No. 2018/0328965).
Regarding claim 6, Lobastov teaches all the claimed limitations except for the signaling device being an audible signaling device, and the audible signaling device being integrated into 
Regarding claim 9, Lobastov teaches all the claimed limitations except for a power button being laterally mounted to the tubular body. Yuan teaches a non-contact voltage and ground detector comprises a power button (Fig. 1, item 130) being laterally mounted to the tubular body. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power button within said detector in order to facilitate a manual control the on/off status of the detector.
Regarding claim 10, Lobastov teaches all the claimed limitations except for a non-contact voltage device being positioned opposite to the metal probe, along the tubular body, the non-contact device being terminally mounted to the tubular body, a detector antenna of the non-contact voltage device being oriented away from the metal probe, and the non-contact voltage device being electrically connected to the power source. Yuan teaches a non-contact voltage device (10) being positioned along the tubular body, the non-contact device being terminally mounted to the tubular body, a detector antenna (211) of the non-contact voltage device being electrically connected to a power source (240). Therefore, it would have been obvious to one having an ordinary skill in the art to incorporate a non-contact voltage detector as taught by Yuan within said detector in order to facilitate a voltage detection in the wire lead.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852